Exhibit 10.3






        




Nonqualified Stock Option Award Agreement
Under the Bloomin’ Brands, Inc. 2020 Omnibus Incentive Compensation Plan




Bloomin’ Brands, Inc. (the “Company”) hereby issues to the Participant an award
(the “Award”) of Nonqualified Stock Options (the “Options”). Each Option
represents the right to purchase one Share at the Option Price, subject to the
restrictions and other terms and conditions set forth in the Bloomin’ Brands,
Inc. 2020 Omnibus Incentive Compensation Plan (the “Plan”) and those set forth
in this Agreement, including the Terms and Conditions of Nonqualified Stock
Option Award attached hereto as Exhibit A (collectively, the “Agreement”). Any
capitalized terms used in this Agreement and not defined herein shall have the
meanings ascribed to such terms in the Plan.


Award of Options:


Name/Participant:
<name>
Type of Grant:
Nonqualified Stock Options
Date of Grant:
<date>
Total Options Granted:
<options >
Option Price:
<FMV>



The Participant, by accepting this award online on www.netbenefits.com,
acknowledges and agrees that the Options are granted under and governed by the
terms, and subject to the conditions, of this Agreement, including the Terms and
Conditions of Nonqualified Stock Option Award attached hereto as Exhibit A, and
the Plan.




--------------------------------------------------------------------------------





Exhibit A


Terms and Conditions of Nonqualified Stock Option Award


1.Condition to the Participant’s Rights Under this Agreement. This Agreement
shall not become effective, and the Participant shall have no rights with
respect to the Award or the Options, unless and until the Participant has fully
executed this Agreement by accepting the Award online as described above.
Notwithstanding the foregoing, if the Participant does not otherwise reject this
Award in a writing to the Compensation department within 90 days of the Date of
Grant or such other manner as the Company may specify from time to time in its
sole discretion, the Participant shall be deemed to have accepted the Award, and
the terms and conditions hereof, as of the Date of Grant.


2.Vesting. Subject in each case to the Participant’s Continuous Service Status
on each applicable vesting date, the Options awarded under this Agreement shall
vest and become exercisable in accordance with the schedule set forth below
unless, prior to any vesting date set forth, the Options are forfeited, have
become subject to accelerated vesting or are subject to other exercise terms
under the terms and conditions of this Agreement and the Plan.


Vesting Date
Vesting Percentage
First Anniversary of Date of Grant
One-Third
Second Anniversary of Date of Grant
One-Third
Third Anniversary of Date of Grant
One-Third



3.Exercisability. The Options are not exercisable until they vest as provided
herein. The Participant must exercise the Options prior to the earlier of (a)
ten (10) years after the Date of Grant and (b) in the event of a termination of
the Participant’s Continuous Service Status for any reason, such earlier date as
provided in Section 5 below (the earlier of such dates, the “Expiration Date”).
No Shares will be issued pursuant to the exercise of any Options unless and
until all legal requirements applicable to such issuance have been complied with
to the satisfaction of the Committee.


4.Method of Exercise. The Participant must follow the procedures for exercising
Options that are established by the Company from time to time. As a condition of
any exercise of the Option, the Company may require the Participant to make any
representation and warranty to comply with any applicable law or regulation or
to confirm any factual matters reasonably requested by the Company. At the time
of exercise, the Participant must pay the Option Price, as provided by the Plan
or otherwise established by the Committee, for all of the Options being
exercised and any taxes that are required to be withheld by the Company or any
of its Affiliates in connection with the exercise.




--------------------------------------------------------------------------------





5.Termination of Continuous Service. Subject to the limitations set forth in
Section 3:


(a)If the Participant’s Continuous Service is terminated by the Company for
Cause (as defined below), then all Options, whether vested or unvested, shall be
automatically and immediately forfeited for no consideration and cease to be
exercisable.


(b)If the Participant’s Continuous Service terminates due to death or
Disability, then (i) all Options that are not vested shall become immediately
vested in full upon such termination and (ii) the Participant or Participant’s
estate or such person who acquired the right to exercise the Options by bequest
or inheritance, as applicable, may exercise the Options in accordance with the
schedule set forth in Section 2 hereof on which the Options were originally
scheduled to vest.


(c)If the Participant retires (i) on or after age sixty (60) with five (5) years
of service with the Company or an Affiliate of the Company or (ii) on or after
age fifty-five (55) with ten (10) years of service with the Company or an
Affiliate of the Company (“Retirement”), the number of Options that vest shall
be determined as of the date of the Participant’s Retirement on a pro rata
basis, determined based on the number of full months of employment completed
from the Date of Grant to the date of the Participant’s Retirement divided by
the number of full months of the original vesting period and the Participant may
exercise the Options in accordance with the schedule set forth in Section 2
hereof on which the Options were originally scheduled to vest.


(d)If the Participant’s Continuous Service terminates for any reason other than
as set forth in Section 5(a) through (c) above, the Participant may exercise his
or her Option at any time within three months after such termination (but in no
event later than ten (10) years after the Date of Grant), but only to the extent
that the Option was vested and exercisable at the date of such termination,
after which time the Option shall terminate.


(e)For purposes of this Section 5, “Cause” shall have the same meaning ascribed
to such term in any employment agreement or arrangement between the Company (or
any Affiliate) and the Participant. If no such agreement or arrangement applies
to the Participant or if any such agreement or arrangement that applies to the
Participant does not define Cause, then “Cause” shall mean:


(i)    failure of the Participant to perform the duties required of the
Participant pursuant to his or her employment agreement or otherwise applicable
to the Participant in connection with his or her employment in a manner
satisfactory to the Company, in its sole discretion; provided, however, for
purposes of this subparagraph (i), Cause will not exist unless the Company first
gives the Participant written notice (“Notice of Deficiency”). The Notice of
Deficiency shall specify the deficiencies in the Participant’s performance of
his or her duties. The Participant shall have a period of thirty (30) days,
commencing on receipt of the Notice of Deficiency, in which to cure the
deficiencies contained in the Notice of Deficiency. In the event the Participant
does not cure the deficiencies to the satisfaction of the Company, in its sole
discretion, within such thirty (30) day period (or if during such thirty (30)
day period the Company determines that the Participant is not making reasonable,
good faith efforts to cure the deficiencies to the satisfaction of the Company),
then a termination by the Company as a result of such deficiencies will be for
Cause;




--------------------------------------------------------------------------------





(ii)    any dishonesty by the Participant in the Participant’s dealings with the
Company, the commission of fraud by the Participant, negligence in the
performance of the duties of the Participant, insubordination, willful
misconduct, or the conviction (or plea of guilty or nolo contendere) of the
Participant of, or indictment or charge with respect to, any felony, or any
other crime involving dishonesty or moral turpitude;


(iii)    any violation of any non-competition, non-solicitation, non-disclosure
or confidentiality covenant or similar restriction applicable to the
Participant; or


(iv)    any violation of any current or future material published policy of the
Company or its Affiliates (material published policies include, but are not
limited to, the Company’s discrimination and harassment policy, management
dating policy, responsible alcohol policy, insider trading policy and security
policy).
6.Change in Control. In the event of a Change in Control, the vesting of the
Options may be accelerated pursuant to the Company’s Executive Change in Control
Plan or pursuant to Section 12 of the Plan. In any such event, the treatment of
the Options shall be governed by the applicable provisions of the Executive
Change in Control Plan and Section 12 of the Plan.


7.Options Non-Transferable. The Participant shall not directly or indirectly
sell, transfer, pledge, assign or otherwise encumber the Options or any interest
in them or any Shares underlying the Options prior to exercise thereof, or make
any commitment or agreement to do any of the foregoing, except to the extent
permitted by Section 11.3 of the Plan.


8.Data Privacy.


(a)The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
Personal Data as described in this document by and among, as applicable, the
Company and its Affiliates for the purposes of implementing, administering and
managing the Participant’s participation in the Plan.


(b)The Participant understands that the Company and its Affiliates may process
certain personal information about the Participant, including, but not limited
to, his or her name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the purposes of
implementing, administering and managing the Plan (“Personal Data”). The
Participant understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Participant’s country or
elsewhere and that the recipients’ country may have different data privacy laws
and protections than the Participant’s country. The Participant authorizes the
recipients to receive, possess, use, retain and transfer the Personal Data, in
electronic or other form, for the purposes of implementing, administering and
managing his or her participation in the Plan, including any requisite transfer
of such Personal Data as may be required to a broker or other third party with
whom the Participant may elect to deposit any Shares acquired upon settlement of
these Performance Awards. The Participant understands that the Company will




--------------------------------------------------------------------------------



retain the Personal Data only as long as is necessary to implement, administer
and manage the Participant’s participation in the Plan. The Participant
understands that he or she may, at any time, view Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Company’s human resources representative. The Participant understands, however,
that refusing or withdrawing his or her consent may affect the Participant’s
ability to participate in the Plan. Participants may obtain more information
about how their Personal Data may be processed in conjunction with Plan
participation by contacting the Company’s human resources representative.


9.Electronic Delivery and Acceptance. The Company may in its sole discretion,
decide to deliver any documents related to this Option granted under the Plan,
and participation in the Plan or future Awards that may be granted under the
Plan, by electronic means or to request the Participant’s consent to participate
in the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and; if requested, to participate in the Plan
through an on-line (and/or voice activated) system established and maintained by
the Company or another third party designated by the Company. If required by
local law, the Participant may be required to print out, sign and return to the
Company the electronic document and/or this Agreement indicating his or her
consent to participate in the Plan.


10. Government and Other Regulations.


(a)This Option is subject to all laws, regulations and orders of any
governmental authority which may be applicable thereto and, notwithstanding any
of the provisions hereof, the Participant agrees not to exercise this Option
granted hereby nor will the Company be obligated to issue any Shares hereunder
if the grant, vesting or exercise thereof or the issuance of such Shares, as the
case may be, would constitute a violation by the Participant or the Company of
any such law, regulation or order or any provision thereof. The Company shall
not be obligated to take any affirmative action in order to cause the exercise
of this Option or the issuance of Shares pursuant hereto to comply with any such
law, regulation, order or provision.


(b)As a condition of the grant of this Option, the Participant agrees to take
any and all actions as may be required to comply with the Participant’s personal
obligations under local laws, rules and regulations in the Participant’s country
of residence, including without limitation, the obligation to repatriate all
payments attributable to the Shares and/or cash acquired under the Plan
(including, but not limited to, dividends) in accordance with local foreign
exchange rules and regulations in the Participant’s country of residence. In
addition, the Participant also agrees to take any and all actions, and consent
to any and all actions taken by the Company and its affiliates, as may be
required to allow the Company and its Affiliates to comply with local laws,
rules and regulations in the Participant’s country of residence.


11.Miscellaneous Provisions.


(a)No Participant or Beneficiary shall have any rights as a stockholder with
respect to Shares subject to an Award, including without limitation any right to
vote or to receive or accrue dividends (ordinary or extraordinary, whether in
cash, securities or other property) or distributions or any equivalent thereof,
until such Shares are delivered to the Participant or the Beneficiary, and no
adjustment or accrual shall be made for dividends (ordinary or extraordinary,




--------------------------------------------------------------------------------



whether in cash, securities or other property) or distributions of other rights
for which the record date is prior to the date such Shares are delivered.


(b)The Options are granted under and subject to the terms and conditions of the
Plan, which is incorporated herein and made part hereof by this reference. In
the event of a conflict between the terms of the Plan and this Agreement, the
terms of the Plan, as interpreted by the Board or the Committee, shall govern
and all decisions under and interpretations of the Plan or this Agreement by the
Committee or the Board shall be final, binding and conclusive upon the
Participant and his heirs and legal representatives. The Participant hereby
acknowledges receipt of a true copy of the Plan and that the Participant has
read the Plan carefully and fully understands its content.


(c)This Agreement and the Plan constitute the entire contract between the
parties hereto with regard to the subject matter hereof. This Agreement and the
Plan supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) which relate to the subject
matter hereof.


(d)If the Participant has received this Agreement or any other document related
to the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.


(e)The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.


(f)This Agreement may be executed or deemed executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.


IN WITNESS WHEREOF, the Company has caused this grant of Options to be executed,
as of the Date of Grant.


 
BLOOMIN’ BRANDS, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
ELECTRONIC SIGNATURE
 
 
 
 
 
 
 
 
David Deno, Chief Executive Officer
 
 
 
 
 
 
 
(or Kelly Lefferts, Chief Legal Officer)
 
 
 
 
 
 







